DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 10, in the reply filed on 3/5/2021 is acknowledged.  Examiner agrees that claim 11 belongs to Group IV and has treated it accordingly.
Applicant’s election without traverse of species (B)(a), drawn to claims 1-5, 10, in the reply filed on 3/5/2021 is acknowledged. 
With regards to the request to correct the inventor’s last name, Examiner contacted Applicant’s representative to request an update to the correct name as per MPEP 602.01(C)(2).
Status of the claims
Claims 1-11 are pending. Claims 6-9, 11 are withdrawn as not drawn to the elected group/species. Claims 1-5 and 10 are presented for examination on the merits. 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

by using a substance capable of increasing the phosphorylation level of Fas-related death domain protein in a mammalian or mammalian derived cell. 
The instant specification teaches at [0015] that in its first aspect, the invention provides a method for regulating lipolysis and fatty acid oxidative metabolism, characterized by achieving such regulation by regulating phosphorylation of a Fas-associated death domain protein.  In a second aspect, at [0017]-[0018], a method for screening for a substance capable of increasing phosphorylation of a Fas-associated death domain protein, characterized by using change in the level of phosphorylation of a Fas-associated death domain protein as a basis to screen for a substance that increases the phosphorylation of Fas-related death domain protein, thereby regulating lipolysis and fatty acid oxidative metabolism. In [0019], the specification teaches that “the substance capable of increasing the phosphorylation of Fas-related death domain protein includes macromolecular substances capable of increasing the phosphorylation level of Fas-related death domain protein, such as proteins, nucleic acids, polysaccharides, fatty acids, vitamins and nano molecules thereof. Also included are small molecules 
The instant disclosure provides some examples: 
Example 1 is drawn to mouse embyroinc fibroblast cell lines in which FADD permanent phosphorylation [ser191 to asp) and FADD non permanent phosphorylation (ser191 to ala) were constructed and used to measure fatty acid oxidative metabolism rate, with FADD phosphorylated lines being more active. 
Example 2 is drawn to a comparison of FADD phosphorylation levels in adipose tissue between obese and normal human, ob/ob obese and normal mice. Western Blot results show that the phosphorylated FADD band in obese human white adipose tissue was weaker than normal human (Figure 2A); phosphorylated forms of FADD bands in white adipose tissue of 20-week-old mice served as control. The results indicate that a reduced expression level of phosphorylated form of FADD can result in obesity in mice or humans. That is, a phosphorylated form of FADD can cause mice or humans to become lean.
Example 3 is drawn to the effect of FAs-related death domain protein (FADD) phosphorylation on body weight and body fat content in ob/ob obese mice. A genetically engineered mouse was constructed that mimics FADD phosphorylation and mated with ob/ob mice to obtain FADD phosphorylated ob/ob mice. The 20-week-old FADD phosphorylated ob/ob mice fed with a standard diet were significantly thinner than ob/ob mice, with less white fat in epidydimis and no fatty liver as compared to the ob/ob mice. Further, the food consumption was similar and the weight was much lower in the FADD ob/ob than in the ob/ob mice.
Example 4 is drawn to the effect of FADD phosphorylation on body weight and body fat content of normal genotype mice. Normal wild-type mice v. FADD phosphorylated mice were divided into two groups, normal/control vs. FADD phosphorylated. FADD phosphorylation caused the normal mice to be leaner, even when the food intake was similar.  
Example 4 also mentions that it is possible to treat obesity and related metabolic syndrome by a method of screening for a substance that can increase FADD phosphorylation based on the change of the level of phosphorylation of FADD. These substances mainly include macromolecular substances that can increase the phosphorylation level of FADD protein, such as proteins, nucleic acids, polysaccharides, fatty acids, vitamins and nano-molecules, and also include small molecular substances that can increase the phosphorylation level of FADD, for example, natural products, chemically synthesized or chemically engineered products, small organic molecules, inorganic molecules, et al. However, Applicants’ do not appear to have possession of these substances that increase FADD phosphorylation, because specific, rather than general guidance is needed with regards to these potential substances that would increase FADD phosphorylation by administration to a subject (i.e., using as a screening marker, e.g., page 18). The only guidance provided is to screen them which does not show possession of the substances, especially because no screening is shown/demonstrated.
Example 5 is drawn to the effect of FADD phosphorylation on metabolic indexes such as triglycerides in mice tissues and serum by comparing normal control mice with FADD-phosphorylated mice. It was found that FADD phosphorylation decreases free fatty acids in the serum, promotes decomposition of triglycerides and may also promote the oxidative metabolism of fatty acids.
Example 6 is drawn to the effect of FADD phosphorylation on the rate of lipolysis of triglyceride in mice. The results showed that the phosphorylation level of hormone-sensitive esterase HSL in white adipose tissue of FADD phosphorylated mice was significantly higher than that of normal control mice, indicating that HSL was activated and promoted the decomposition of triglycerides.
Example 7 is drawn to the effect of FADD phosphorylation on the oxidation rate of fatty acids in mice. Fatty acid oxidation rate determination: mice were fed with a high-fat diet. Mouse white adipose tissue was taken, digested with collagenase, followed by white fat cell isolation and fatty acid beta oxidation rate colorimetric detection kit to measure the fatty acid oxidation rate of FADD phosphorylated mice vs. normal control mice. It was found that FADD phosphorylation promoted the binding of PPARα to the PPRE element of the CPT1b gene regulatory region, enhanced the expression of CPT 1b gene, and promoted the oxidative metabolism of fatty acids.
The specification discloses only limited examples, namely all the examples are drawn to the first aspect, i.e., up-regulating FADD phosphorylation using genetically modified FADD phosphorylation mice, which are not representative of the claimed genus drawn also to up-regulating FADD phosphorylation in mammalian or mammalian-derived cells by administration of substances; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, according to applicant (e.g., page 12-13) there are numerous substances that can increase FADD phosphorylation including proteins, nucleic acids, polysaccharides, fatty acids, vitamins, nano-molecules and small molecular substances (e.g., page 13) that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus comprising any up-regulation of Fas-related death domain protein phosphorylation, including mimicking the expression of a protein corresponding to a gene of phosphorylated Fas-associated death domain protein and increasing the phosphorylation level of FAs-related death domain protein in a mammalian or mammalian cell. Thus, Applicant does not appear to be in possession of the claimed genus.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alappat et al. (“Alappat”, JBC, 2003).
Expression of a truncated form of the death receptor adaptor FADD (C-FADD) as a transgene in mice blocks T cell proliferation. Here we provide evidence that the C-terminal phosphorylation site Ser194 in C-FADD affects the cell cycle in nonlymphoid cells as well. High expression of wild type C-FADD but not C-FADD with a S194A point mutation arrested the nontumor cell line MCF10A in G2/M but not the tumor cell line MCF7 (reading upon mammalian or mammalian-derived cells. BJAB as well as MCF10A cells expressing moderate levels of C-FADD with a S194E mutation mimicking phosphorylated C-FADD (as in instant claims 1-3) were more susceptible to a Taxol®-induced G2/M arrest than cells expressing C-FADD S194A suggesting that C-FADD S194E lowers the threshold for G2/M arrest. Alappat’s data suggest that C-FADD may affect apoptosis sensitivity of cells by interfering with cell cycle progression and not only by binding to death receptors (e.g., abstract). See also, e.g., pages 41585-6 . Figure 3 discloses the mutation of serine at position 194 of the wild-type mutated to glutamic acid.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the preamble “promoting lipolysis and fatty acid oxidative metabolism of mammalian or mammalian-derived cells” is not expressly taught by Alappat. However, all the active/manipulative steps (drawn to up-regulation of Fas-related death domain protein phosphorylation of a mammalian or mammalian-derived cell) are taught by Alappat. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." (MPEP 2112).
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al. (“Zhuang”, Proteomics, 2013, cited in the IDS dated 1/8/2019).
Zhuang discloses that Fas-associated death domain-containing protein (FADD) is a classical apoptotic pathway adaptor.  To study the nonapoptotic effects of FADD, a comprehensive strategy of proteomics identification combined with bioinformatic analysis was undertaken to identify proteins differentially expressed in three cell lines containing FADD and its mutant, FADD-A and FADD-D (replacing wildtype ser for aspartic acid). The cell lines were thought to bear wild-type FADD, unphosphorylated FADD mimic and constitutive phosphorylated FADD mimic, respectively. A total of 47 proteins were identified to be significantly changed due to FADD phosphorylation. Network analysis identified a number of changed proteins that were involved in cellular metabolic process, including lipid metabolism, fatty acid metabolism, glycolysis, and oxidative phosphorylation. The finding that FADD-D cell line showed an increase in fatty acid oxidation argues that it could contribute to the leaner phenotype of FADD-D mice (reading upon instant claim 1). In addition, six proteins related to the ubiquitin-proteasome pathway were also specifically overexpressed in FADD-D cell line. Finally, the c-Myc gene represents a convergent hub lying at the center of dysregulated pathways, and was upregulated in FADD-D cells. Taken together, these studies allowed us to conclude that impaired mitochondrial function and proteolysis might play pivotal roles in the dysfunction associated with FADD phosphorylation-induced disorders (e.g., abstract).
Zhuang teaches a method for promoting lipolysis and fatty acid oxidative metabolism of mammalian or mammalian-derived cells wherein the method is carried out by up-regulating Fas-related death domain protein phosphorylation of mammalian or mammalian-derived cells. FADD-A and FADD-D mutant cDNAS were generated using PCR, subcloned into the retroviral vector MSCV-Zeocin and transfected into Bosc packing cells. Supernatant was used to infect FADD knockout MEFs (mouse embryonic fibroblasts, reading upon mammalian or mammalian-derived cells). Infected MEFs were selected with Zeocin for 1 month (e.g., page 2400, col. 1).  According to Zhuang, due to the strong expression of Acadvl and Hcd2 (Fig. 4B and C), two enzymes involved in fatty acid beta-oxidation, Zhuang speculated that FADD-D cells may have enhanced beta-oxidation rate. Therefore, the 1-14C-labeled oleic acid was added into the culture medium of MEFs and the release of 14C-labeled CO2 was quantified. As shown in Fig. 4F, the FADD-D cells exhibited nearly threefold the rates of oleate oxidation found in WT FADD cells, further confirming the proteomic results. The rate of oleate oxidation in FADD-A cells slightly decreased as compared with WT FADD cells. Furthermore, Zhuang showed that, compared with cells transfected with scrambled siRNA, beta-oxidation rate was significantly restored to WT levels in FADD-D cells transfected with Acadvl siRNA, which effectively reduced Acadvl levels in the transfected cells. Taken together, these results indicated that FADD phosphorylation upregulated enzymes involved in beta-oxidation, which finally led to enhanced fatty acids oxidation. This may partially contribute to the leaner phenotype of FADD-D mice, e.g., page 2408.  With respect to the limitation of instant claims 2-3, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ FADD with a mutation at position 194 of Ser to Asp (within the claimed method) differs and, if so, to what extent, from that of the discussed FADD-D mouse in the reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." (MPEP 2112).
Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua et al. (“Hua”, Immunity, 2003).
Hua teaches major phosphorylation site of mouse FADD was mapped to serine 191 and changed to either alanine (S191A) or aspartic acid (S191D). Transgenic mice (Tg) were generated and mated to FADD+/- mice for at least two generations to obtain FADD(S191A) or FADD(S191D) with FADD-/- alleles. Western blot analysis of total splenic lysates with FADD-specific antibodies was performed to confirm the loss of upper FADD phosphorylated band (P-FADD) in S191A mice and the loss of the lower FADD unphosphorylated band (FADD) in S191D mice (e.g., page 514, reading upon instant claims 1 and 5). In pages 513-514, Hua teaches that human FADD is serine phosphorylated at amino acid 194, while mouse FADD is phosphorylated at both serine and threonine residues. Hua confirmed that one of the phosphorylation sites of mouse FADD is serine 191, an amino acid that is equivalent to serine 194 of human FADD (reading upon the instant limitation “obtained by mutating the serine at position 194 of the wild-type Fas-associated death domain protein to aspartic acid or glutamic acid” as in instant claim 3). During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the preamble “promoting lipolysis and fatty acid oxidative metabolism of mammalian or mammalian-derived cells” is not expressly taught by Hua. However, all the active/manipulative steps (drawn to up-regulation of Fas-related death domain protein phosphorylation of a mammalian or mammalian-derived cell) are taught by Hua. With respect to the limitation of instant claims 2-3, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ FADD with a mutation at position 194 of Ser to Asp (within the claimed method) differs and, if so, to what extent, from that of the discussed FADD-D mouse in the reference.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." (MPEP 2112).
Therefore the reference is deemed to anticipate the instant claims.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 04/2021